DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 04/12/2022. 
Claims 1-20 are pending. Claims 8-17 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 18-20 in the reply filed on 04/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez US 2014/0049285A1 (hereinafter Rodriguez).
Regarding claim 1 Rodriguez teaches a detection system for detecting winding inter-turn faults in a stator of a poly-phase synchronous electrical generator (see abstract, para. 0001, 0002, 0030, 0034) comprising: 
a rotor rotatably disposed on a rotation axis (see para. 0005, 0014, 0017, 0026, where rotor is disclosed); 
a stator including a plurality of stator windings fixedly disposed around the rotor (see para. 0014, 0026, 0027, claim 1, wherein a stator is disclosed); 
one or more vibration sensors disposed on a generator housing of the electrical generator that accommodates the stator and the rotor (see para. 0018, 0021, 0022, 0030, 0035, wherein vibration sensor 5 is disclosed; see Fig. 2, wherein vibration sensor 5 is shown to be fixed to the outside of the generator shown), the vibration sensors configured to measure mechanical vibration measurements in a time domain and to output an electrical signal indicative of the mechanical vibration measurements (see para. 0018, 0021, 0022, 0030, 0035; vibration signals); and 
a fault analyzer in communication with the vibration sensors to receive the electrical signal (fault analyzer 21, receiving vibration signals; para. 0030), the fault analyzer configured to convert the mechanical vibration measurements from the time domain to a frequency domain including a plurality of harmonics (see para. 0018, 0021, 0022, 0030-0033, 0035, wherein spectrum analyzer 23, applies a Fourier transform); 
to isolate a higher order harmonic from a fundamental harmonic and further higher order harmonics (wherein the fault identifier 24 receives the frequency from the spectrum analyzer 23, including the magnitudes of each respective frequency from the spectrum analyzer 23; para. 0030); 
compare the higher order harmonic with a threshold value (see para. 0014, 0016, 0026,0030-0032; identifying frequencies having magnitudes differing from a healthy generator and deducing what type of fault the generator is suffering from); and 
generate and output a fault signal indicative of a stator winding inter-turn fault if the higher order harmonic exceeds the threshold value (see para. 0014, 0016, 0026, 0030-0032, 0034; identifying frequencies having magnitudes differing from a healthy generator and deducing what type of fault the generator is suffering from).

Regarding claim 2, Rodriguez further teaches that the fault analyzer includes logic to convert mechanical vibration measurements from the time domain to the frequency domain by fast Fourier transformation (see para. 0026, 0030, 0034, wherein a frequency spectrum analysis such as an FFT-analysis is disclosed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rodriguez US 2014/0049285A1 (hereinafter Rodriguez) in view of Seifert et al. CA 2808989 A1 (hereinafter Seifert).

Regarding claim 3, Rodriguez teaches all the materials as applied above, however it do not expressly or explicitly teaches that the fault analyzer includes a band pass filter to isolate the higher order harmonic.
Seifert teaches a vibration isolation system comprising and analyzer that includes an band pass filter to isolate the higher order harmonic (see Fig. 1; see second paragraph of page 4; first paragraph of page 14; second paragraph of page 15).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Rodriguez with a band pass filter to isolate the higher order harmonic for the benefit of providing a means that would allow to filter signals with a desired frequencies in order to provide an enhanced signal analysis that would allow for choosing a frequency range for more precise and accurate analysis. 
Regarding claim 4 the combination of Rodriguez and Seifert teaches all the materials as applied above for claim 3.  However, the combination of Rodriguez and Seifert do not expressly or explicitly teaches that the higher order harmonic is a second harmonic of the mechanical measurements.
However, it would have been a matter of engineering design choice to select a particular harmonic of the mechanical measurements to satisfy the system requirements.  Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to choose harmonics that represent the best information content depending on the generator investigated and the circumstances encountered.
Regarding claim 5, the combination of Rodriguez and Seifert teaches all the materials as applied above for claim 4.  Rodriguez further teaches that the one of more vibration sensors are accelerometers (see para. 0018-0020, 0026 and 0030).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rodriguez US 2014/0049285A1 (hereinafter Rodriguez) in view of Chattopadhya et al. US 2019/0099886 (hereinafter Chattopadhya).
Regarding claim 18, Rodriguez teaches a kit for detecting winding inter-turn faults in a poly-phase synchronous electrical generator (see abstract, para. 0001, 0002, 0030, 0034) comprising: 
one or more vibrations sensors for mounting to a generator housing of the electrical generator (see para. 0018, 0021, 0022, 0030, 0035, wherein vibration sensor 5 is disclosed; see Fig. 2, wherein vibration sensor 5 is shown to be fixed to the outside of the generator shown) accommodating a stator (see para. 0005, 0014, 0017, 0026, where rotor is disclosed) and a rotor (see para. 0014, 0026, 0027, claim 1, wherein a stator is disclosed), the vibration sensors configured to measure mechanical vibration measurements in a time domain and to output an electrical signal indicative of the mechanical vibration measurements (see para. 0018, 0021, 0022, 0030, 0035; vibration signals); 
a fault analyzer configured to receive the electrical signal  (fault analyzer 21, receiving vibration signals; para. 0030), configured with logic to convert the mechanical vibration measurements from the time domain to a frequency spectrum in a frequency domain (see para. 0018, 0021, 0022, 0030-0033, 0035, wherein spectrum analyzer 23, applies a Fourier transform); 
configured to compare the mechanical vibration measurements in the frequency domain with a threshold value (see para. 0014, 0016, 0026,0030-0032; identifying frequencies having magnitudes differing from a healthy generator and deducing what type of fault the generator is suffering from); and 
configured to generate a fault signal output if mechanical vibration measurements exceeds the threshold value (see para. 0014, 0016, 0026, 0030-0032, 0034; identifying frequencies having magnitudes differing from a healthy generator and deducing what type of fault the generator is suffering from).
Rodriguez further teaches a computer network for transmitting the vibration signal from the sensor interface and additional sensor interfaces for interfacing other sensors such as contact 26 for receiving measurements signals from an additional sensor and receiving measurements from different measuring units (see para. 0034), and further teaches to communicate the fault signal output to a backend system (see para. 0030, 0037, wherein an output of the result is provided to an operator via a display 25). 
However, Rodriguez do not expressly or explicitly disclose a network transceiver.
Chattopadhyay teaches a transceiver/network transceiver to communicate fault data to a backend system /fault classifier for further analysis (see para. 0049). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Rodriguez with a network transceiver configured to communicate the fault signal to a backend system for the benefit of communicating and transmitting data and alarm or notifications for further analysis in order to characterize the system faults.    

laim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rodriguez US 2014/0049285A1 (hereinafter Rodriguez) in view of Chattopadhya et al. US 2019/0099886 (hereinafter Chattopadhya) in further view of Seifert et al. CA 2808989 A1 (hereinafter Seifert).

Regarding claim 19, the combination of Rodriguez and Chattopadhya teaches all the materials as applied above, however the combination of Rodriguez and Chattopadhya do not expressly or explicitly teaches  the fault analyzer is configured to isolate a higher order harmonic from a fundamental harmonic and plurality of other higher order harmonics.
Seifert teaches a vibration isolation system comprising and analyzer that includes an band pass filter to isolate the higher order harmonic from a fundamental harmonic and a plurality of other higher harmonics (see Fig. 1; see second paragraph of page 4; first paragraph of page 14; second paragraph of page 15).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Rodriguez with a band pass filter to isolate the higher order harmonic from a fundamental harmonic and a plurality of other higher harmonics for the benefit of providing a means that would allow to filter signals with a desired frequencies in order to provide an enhanced signal analysis that would allow for choosing a frequency range for more precise and accurate analysis. 
Regarding claim 20 Rodriguez and Chattopadhya teaches all the materials as applied above.  Rodriguez further teaches a computer network for transmitting the vibration signal from the sensor interface and additional sensor interfaces for interfacing other sensors such as contact 26 for receiving measurements signals from an additional sensor and receiving measurements from different measuring units (see para. 0034), comparing magnitude of the vibration at the supply frequency of the stator with the reference data and determining a fault condition on the basis of the reference data and a threshold value (see para. 0031-0032) and further teaches to communicate the fault signal output to a backend system (see para. 0030, 0037, wherein an output of the result is provided to an operator via a display 25).
However, Rodriguez do not expressly or explicitly disclose a network transceiver.
Chattopadhyay teaches a transceiver/network transceiver to communicate fault data to a backend system /fault classifier for further analysis (see para. 0049). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed Given the teachings of Rodriguez and Chattopadhyay to configure the system of Rodriguez with a network transceiver configured to communicate a comparison of the frequency spectrum with the threshold value to the backend system for the benefit of communicating and transmitting data and alarm or notifications for further analysis in order to characterize the system faults.   


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864